Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-13 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a wheeled saw support apparatus comprising: a base platform having a base top side, a base bottom side, a base front side, a base back side, a base left side, and a base right side: a plurality of wheels coupled to the base bottom side; a pair of side supports coupled to the base top side adjacent the base front side: the pair of side supports comprising a left side support and a right side support coupled adjacent the base left side and the base right side; respectively; a pair of crossbars coupled to the pair of side supports, each crossbar extending between a support inner side of each side support; a plurality of mounting clamps coupled to the pair of crossbars, the plurality of mounting clamps ben configured to secure a circular saw to the pair of crossbars; and the support inner side of each side support having a support channel, the base platform including a perimeter portion and a central portion, a pair of triangular support gussets coupled to the base top side, a pair of support extensions, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the pair of crossbars being slidably coupled within the support channel of each side support, as required by Claim 2, the pair of side supports being hingingly coupled to the base top side and moving between an extended position perpendicular to the base top side and a folded position adjacent the base top side, as required by Claim 4, each crossbar having a crossbar channel extending through a crossbar mount side; each mounting clamp being slidably coupled to the crossbar channel, as required by Claim 5, the central portion being a wire mesh, as required by Claim 8, the pair of triangular support gussets being selectively engageable with the pair of side supports, as required by Claim 10 or the pair of support extensions being selectively engageable with the pair of side supports, as required by Claim 11.
Claim 13 requires multiple instances of the allowable subject matter described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618